 

Exhibit 10.184

 

CONFIDENTIAL TREATMENT REQUESTED. *********** INDICATES OMITTED MATERIAL THAT IS
THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE
COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

AMD_00252869.0

 

THIS AMENDMENT (this “Amendment”) dated as of November 16, 2018 (the “Amendment
Effective Date”) is made to the Previous Amendment (as defined below) by and
between MSCI Inc. (formerly known as Morgan Stanley Capital International Inc.)
(“MSCI”) and BlackRock Fund Advisors, a California corporation (as successor to
Barclays Global Investors, N.A.) (“Licensee”).  Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Previous
Amendment.

WHEREAS, MSCI and Licensee entered into the Amendment (internal MSCI reference
number: AMD_00251121.0) dated October 1, 2018 (the “Previous Amendment”), which
amends the Index License Agreement for Funds (internal MSCI reference number:
IXF_00040) dated as of March 18, 2000 (the “Agreement”) by and between MSCI and
Licensee.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, each
of MSCI and Licensee hereby agree to amend the Previous Amendment as follows:

1.

Commencing on the Amendment Effective Date, Section 1 of the Previous Amendment
is hereby amended so that the ******************************* shall be deleted
and replaced with the following index:  “MSCI Japan Value Index.”

2.

Commencing on the Amendment Effective Date, Section 2 of the Previous Amendment
is hereby amended so that the *********************************** shall be
deleted and replaced with the following fund:  “iShares MSCI Japan Value ETF”

3.

This Amendment amends and operates in conjunction with the Previous
Amendment.  This Amendment, the Previous Amendment and the Agreement constitute
the complete and exclusive statement of the agreement between the parties with
respect to the subject matter hereof and supersede in full all prior proposals
and understandings, oral or written, relating to such subject matter.  To the
extent that the terms of this Amendment conflict with the terms of the Previous
Amendment or the Agreement, the terms of this Amendment shall control.

4.

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to its conflict or choice of laws
principles.

5.

This Amendment may be executed in counterparts, which taken together, shall
constitute one Amendment and each party hereto may execute this Amendment by
signing such counterpart; provided that no party shall be bound hereby until the
Amendment has been executed and delivered by all parties hereto. A facsimile or
PDF signature of either party to this Amendment shall be deemed an original
signature of such party and shall manifest such party’s intention to be bound by
this Amendment.

1

--------------------------------------------------------------------------------

 

AMD_00252869.0

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the Amendment Effective Date set forth above.

 

MSCI Inc.

 

BlackRock Fund Advisors

By /s/ Alex Gil

 

By /s/ Ruth Weiss

Name  Alex Gil

 

Name  Ruth Weiss

Title Executive Director

 

Title Managing Director

 

2